Title: To Thomas Jefferson from John Barnes, 20 November 1800
From: Barnes, John
To: Jefferson, Thomas



Sir
GeorgeTown (Potomac) 20th Novr 1800

Your Esteemed favr 5th. addressed to me at Washington (instead of this Place) did not reach me Untill the 15th.—by Your expected Arrival the 17th. I did not think of Answering it, but immediately sent on your several packages—and uncased them at Mr Conrades.—your Accomodations are eligant, and the Other Rooms filled with your particular friends—Messrs: Langdon Baldwin Brown &ca—are every Moment expecting your Arrival.—
This Morning Mr. Randolph informs, you had postponed your setting out, to this very day, and still it may be possible,—you may be detained a few days longer—I could not withhold advising—of these particulars & withal my having already Ordered your 3 Nautical Almanacs—for the pamphlet mentioned, it is, at hand, and would have been sent a week since—but, Mr Langdon, was persuaded you must have recd it ere this—via Philada—it has I believe effectually Answered the very contrary purpose intended by the Author—in respect—to Mr C.C. P——  your many friends—are Anxiously wishing your safe & speedy Arrival—as well Sir
your Obedt: & very humle servt:

John Barnes

